I-Iill, J.
1. The separate estate of a wife is not liable for payment of the debts of the husband; and a married woman can not bind her separate estate by any contract of suretyship; but the question as to whether or not a wife’s separate estate is being subjected to the payment of the debts of the husband is a question of fact for determination by the jury, where litigation arises 'over an oral contract, and the evidence produced on the trial of the case is conflicting.
2. This case appears to have resulted from a conjugal disagreement. A laborer’s lien was sued out by the wife against a landlord, and the landlord filed a counter-affidavit. The wife contended that she had contracted with the defendant to work certain portions of the defendant’s farm as a cropper, and that this contract was independent of any agreement made by her husband with the defendant, and that a portion of the crop so raised by her had been taken by the defendant for the payment of her husband’s debts. The defendant submitted evidence showing that he had rented the land to the husband; that-some time after his contract was made the husband and the wife had a disagreement and the wife asked to be allowed to work a poi'tion of the land so rented, and that this was agreed to by the husband and the defend- , ant with the distinct understanding that the entire crops raised cn the land were to be responsible for all the supplies furnished to both the *205husband and the wife; and that the defendant agreed, for the convenience of the wife, to keep a separate account of the supplies furnished to her. The landlord did not know what particular portion of the land the wife had taken over from the husband, until in the latter part of the spring of the year. The jury returned a verdict for the defendant. The verdict was supported by the evidence, and the trial court did not err in refusing to grant.a new trial.
Decided February 10, 1922.
Lien foreclosure; from Morgan superior court — Judge Park. July 7, 1921.
M. C. New, for plaintiff. Q. L. Williford, for defendant.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.